DETAILED ACTION
Response to Amendment
The amendment was received 2/2/2022. Claims 1-11 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): 2nd para:
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.”

Correction of the following is required:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of “calculator” as shown multiple times in claim 1.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter of “classifier” in claim 1.

	








Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 is objected for missing commas around “configured to calculate a Proxel”. This is suggested:
1. (Suggested) A data processing device comprising: 
an effect calculator configured to collect a plurality of data groups associated with a predetermined step of a process, and calculate effects in the predetermined step for each of the plurality of data groups; 
a classifier configured to divide a feature space such that a distribution of each of the plurality of data groups associated with the predetermined step in the feature space is classified for each of the calculated effects; and 
a Proxel calculator ,configured to calculate a Proxel ,that specifies respective regions of the divided feature space, 
wherein the Proxel calculator is configured to handle a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel.
Thus, claims 2-6 and 9 are objected for depending on claim 1.


Regarding claim 7, line 8’s “calculating a Proxel that specifies” is objected because the relative clause, “that specifies each region of the divided feature space” is referring to the antecedent of the claimed “Proxel” instead of the antecedent of the claimed “calculating”d.
7. (Suggested) A data processing method comprising: 

collecting a plurality of data groups associated with a predetermined step of a [[the]] process, and calculating effects in the predetermined step for each of the plurality of data groups; 

dividing a feature space such that a distribution of each of the plurality of data groups associated with the predetermined step in the feature space is classified for each of the calculated effects; and 4Appl. No. 16/957,958 Attorney Docket No. 38146U Response to Office Action mailed November 2, 2021 

calculating, that specifies each region of the divided feature space, a Proxel ,

wherein the calculating the Proxel includes handling a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel.

Thus, claim 10 is objected for depending on claim 7.	
Regarding claim 8, claim 8 is objected the same as claim’s relative clause referring to the wrong antecedent.
Thus, claim 11 is objected for depending on claim 8.
Appropriate correction is required.






d	Applicant’s disclosure:
“[0034] The data processing device 110 analyzes a plurality of data groups corresponding to the same step of the same process, and groups data groups that are capable of obtaining the same effect. This is because in the semiconductor manufacturing apparatus, even when the same step of the same process is performed, different results may be obtained due to different data included in the data groups. Therefore, the range of each data included in the data groups allowed in order to obtain the same effect may be calculated by grouping data groups that are capable of obtaining the same effect and calculating specific data that specifies each group.”

wherein “ing” of “calculating” is defined via Dictionary.com:
-ing1
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”

	Thus, “calculating” (a noun) is:
a)	“expressing the action of the verb”; or 
b)	expressing the action (“specifies”) of the verb calculate.
Footnotes a,b and c are in the corresponding prior art rejections, below.








Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claim 1-11, 35 USC 112(f) is not invoked in claims 1-11.








The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “Proxel” (as in “Proxel that specifies respective regions” in claim 1) is interpreted in light of applicant’s disclosure and “the use of the claim term in the specification and drawings”:
a)	 “FIG. 9 is a view illustrating an example of Proxel calculated”, [0076]: last S
b)	fig. 9:900: “range of each data represented by the dotted line 900 is nothing but the Proxel (specific data specified by the group 311) described in FIG. 3”, [0079]: 2nd S;
c)	fig. 11:1110: “a Proxel 1110 is an example of Proxel calculated”, [0088]: 1st S; 
d)	fig. 12: “regular hexagons represent Proxels”, [0092]. 1st S; and 
e)	fig. 13:900: “Proxel”  
comprising two use-examples a) and c) of figs. 9,11 and
f)	good-use comprising three ( “(1)” “(2)” “(3)”) good uses via applicant’s disclosure:





“<Advantages of Proxel Calculation> 

[0084] Next, advantages obtained when the Proxel calculation part 540 calculates the Proxel will be described.

(1) Improvement in Ease of Data Handling 
[0085] One of the advantages obtained when the Proxel calculation part 540 calculates Proxel may be, for example, the improvement in ease of handling the plurality of data groups collected from the business offices 120, 130, and 140. 

[0086] FIG. 11 is a first view for explaining an advantage of calculating the Proxel. In FIG. 11, each of a plurality of data groups 1100 is an example of a data group collected from each of the business offices 120, 130, and 140. It is assumed that all of them are data groups that capable of providing the same effect. In FIG. 11, for the sake of simplification in description, five types of data are included in each data group. 

[0087] Among the plurality of data groups 1100, some cells of "Ion Energy" in "Measurement Data" and "Etching Rate" in "Experimental Data" are blank because the respective business offices do not have a measurement device for measuring the respective data or an experimental data measurement device. 

[0088] Meanwhile, in FIG. 11, a Proxel 1110 is an example of Proxel calculated by the Proxel calculation part 540 based on the plurality of data groups 1100. [0089] By calculating the Proxel 1110, it becomes possible to handle a plurality of data groups that are capable of obtaining the same effect ("Effect <10>"), as one data group. By calculating the Proxel 1110 in this way, it is possible to interpolate an incomplete data group including a blank and handle the incomplete data group as one highly versatile data group including no blank. That is, by calculating the Proxel, it is possible to implement highly versatile data processing. 

















(2) Making Densities of Data Groups Uniform 

[0090] One of the advantages obtained when the Proxel calculation part 540 calculates the Proxel is that the calculation is less susceptible to a variation in the density of the plurality of data groups collected from the business offices 120, 130, and 140. That is, it is possible to make the densities of data groups in the feature space uniform. 
[0091] FIG. 12 is a second view for explaining an advantage of calculating a Proxel. In FIG. 12, the horizontal axis represents data type P (here, "HF Power"), and the vertical axis represents data type Q (here, "LF Power"). 

[0092] In a feature space 1200 illustrated in FIG. 12, white circles represent distributions of respective data groups, and regular hexagons represent Proxels. As illustrated in FIG. 12, distribution densities of the plurality of data groups collected from the business offices 120, 130, and 140 in the feature space 1200 vary. In contrast, it is possible to uniformly arrange Proxels in the feature space 1200. 
[0093] As described above, by calculating a Proxel, it is possible to evenly handle data groups in various regions of the feature space 1200. Thus, for example, when mechanical learning is performed using a Proxel, it is possible to suppress the influence of variation in data groups. That is, by calculating the Proxel, it is possible to implement highly versatile data processing. 

(3) Enabling Formation of Representative Model 

[0094] One of the advantages obtained when the Proxel calculation part 540 calculate Proxels is that it is possible to form a representative model based on the Proxels and to estimate a resultant product of the respective step. 

[0095] FIG. 13 is a third view for explaining an advantage of calculating Proxels. As illustrated in FIG. 13, since the effect of a respective step is associated with a Proxel (specific data specified by the group 311), it is possible to estimate a resultant product 1311 of the respective step when an initial data 1301 is input. Similarly, it is possible to estimate a resultant product 1312 of a respective step when an initial data 1302 is input. 

[0096] By calculating a Proxel in this way, it is possible to estimate a resultant product without depending on the characteristics of the semiconductor manufacturing apparatus. That is, by calculating a Proxel, it is possible to implement highly versatile data processing.”




Thus are three identified forms (there may be even more uses that are not identified) of “use of claim term in the specification and drawings” for the claimed “Proxel” via:
A)	said “example put forth in…illustration” of figures 9 and 11;
B)	said “resulting good” use comprising of said (1)(2)(3) good uses; and
C)	an “instance”-“case…of anything”: “This is the same as the case…of a… ‘Pixel’ and… ‘Voxel’” via applicant’s disclose: 
“[0036] As described above, the minimum data unit (process element) in the fine processing in the semiconductor manufacturing process is referred to as a "Proxel" in the first embodiment. This is the same name as the case where the minimum unit (picture element) of an image is called "Pixel" and the minimum unit of a three-dimensional structure (volume element) is called ‘Voxel’. ”,

wherein said “use” of “use of claim term in the specification and drawings” is defined via Dictionary.com:
use
noun
13	an instance or way of employing or using something:
proper use of the tool; the painter's use of color.
17	help; profit; resulting good:
What's the use of pursuing the matter?

wherein “instance” is defined:
instance
noun
1	a case or occurrence of anything:
fresh instances of oppression.
2	an example put forth in proof or illustration:
to cite a few instances.





The use “C)” of claim term “Proxel” in the specification:
C)	an “instance”-“case…of anything”: “This is the same as the case…of a… ‘Pixel’ and… ‘Voxel’” via applicant’s disclose: 
“[0036] As described above, the minimum data unit (process element) in the fine processing in the semiconductor manufacturing process is referred to as a "Proxel" in the first embodiment. This is the same name as the case where the minimum unit (picture element) of an image is called "Pixel" and the minimum unit of a three-dimensional structure (volume element) is called ‘Voxel’. ”

is being applied under 35 USC 102 and 35 USC 103.
















The claimed “specifies” (as in “Proxel that specifies respective regions” in claim 1) is interpreted in light of applicant’s disclosure and drawings of figures 8 and 9 and definition thereof via Dictionary.com wherein “to set forth formally in… writing” “as a condition” is “taken” as the meaning of the claimed “specifies” via MPEP 2111.01 III:
specify
verb (used with object), spec·i·fied, spec·i·fy·ing.
4	to name or state as a condition:
He specified that he be given my power of attorney.

wherein “state” is defined:
state
verb (used with object), stat·ed, stat·ing.
20 	to set forth formally in speech or writing:
to state a hypothesis.

The claimed “region” (as in “Proxel that specifies respective regions” in claim 1) is interpreted in light of applicant’s disclosure and drawings of figure 8:800:a feature space and definition thereof via Dictionary.com wherein “an extensive, continuous part of…space” is “taken” as the meaning of the claimed “region” via MPEP 2111.01 III:
region
noun
1	an extensive, continuous part of a surface, space, or body:
a region of the earth.








The claimed “handle” (as in “the Proxel calculator is configured to handle a plurality of data groups” in claim 1) is interpreted in light of applicant’s disclosure and drawings of figure 8:800:a feature space and definition thereof via Dictionary.com wherein “to handle, manage, or use, especially with skill, in some process of treatment or performance” is “taken” as the meaning of the claimed “handle” via MPEP 2111.01 III:
handle
verb (used with object), han·dled, han·dling.
10	to use or employ, especially in a particular manner; manipulate:
to handle color expertly in painting.

wherein “manipulate” is defined:
manipulate
verb (used with object), ma·nip·u·lat·ed, ma·nip·u·lat·ing.
2	to handle, manage, or use, especially with skill, in some process of treatment or performance:
to manipulate a large tractor.












The claimed “interpolate” (as in “interpolate an incomplete data group including a blank” in claim 9) is interpreted in light of applicant’s disclosure:
“[0035] In FIG. 3, groups 311 to 314 are groups obtained by grouping data groups having the same effect in the data group 301. The specific data (each data range) specified by the groups in which the same effect is obtained in the same step of the same process may be regarded as a minimum data unit that gives a similar change in the "state" in the semiconductor manufacturing process. That is, the specific data (the range of each data) specified by the groups may be regarded as the smallest data unit in fine processing in the semiconductor manufacturing process. 
[0036] As described above, the minimum data unit (process element) in the fine processing in the semiconductor manufacturing process is referred to as a "Proxel" in the first embodiment. This is the same name as the case where the minimum unit (picture element) of an image is called "Pixel" and the minimum unit of a three-dimensional structure (volume element) is called "Voxel’.”

wherein “range” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR RANGETop of Form
Bottom of Form
range, noun
9	statistics a measure of dispersion obtained by subtracting the smallest from the largest sample values

wherein “dispersion” is defined:
BRITISH DICTIONARY DEFINITIONS FOR DISPERSION (1 OF 2)
dispersion, noun
3	statistics the degree to which values of a frequency distribution are scattered around some central point, usually the arithmetic mean or median

and drawings (fig. 11:1100:1110:interpolate: via said “central point”, “arithmetic mean” or “median” of blanks “-”: 
(30+30+31+29)/4=30 [mT]) 
(300+300+305+295)/4=300 /0 [W]; 
(300+295+305+300)/4=300 [sccm];
(200+ “-” + “-”)/(1+0+0)=200 [eV]
(96.3+98.5+ “-”)/(2+0)=97.4 SiO; 

and definition thereof via Dictionary.com wherein “to insert, estimate, or find an intermediate term in (a sequence)” is “taken” as the meaning of the claimed “interpolate” via MPEP 2111.01 III:
interpolate, verb (used with object), in·ter·po·lat·ed, in·ter·po·lat·ing.
2	Mathematics. to insert, estimate, or find an intermediate term in (a sequence).
The claimed “incomplete” (as in “an incomplete data group including a blank” in claim 9) is interpreted in light of applicant’s disclosure and drawings (fig. 11:1100:1110) and definition thereof via Dictionary.com wherein “lacking some part” is “taken” as the meaning of the claimed “incomplete” via MPEP 2111.01 III:
incomplete
adjective
1	not complete; lacking some part.

















Response to Arguments
Claim Objections
Claim Interpretations under 35 USC 112(f)

Applicant’s arguments, see remarks, page 7, filed 2/2/2022, with respect to the objection of claims 7 and 8 and 35 USC 112(f) have been fully considered and are persuasive.  
The claim objection of claims 7 and 8 in the Office action of 11/2/2021, page 2, has been withdrawn. 
Thus the 35 USC 112(f) interpretation in the Office action of 11/2/2021, pages 3-6, is withdrawn. Thus, 35 USC 112(f) is no longer invoked in claims 1-8 including new claims 9-11.













Rejections under 35 USC 102 and 103
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Applicants state in page 14
“Accordingly, Applicant submits that Mehr fails to disclose or suggest the 
feature of "the Proxel calculator is configured to handle a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel" recited in amended Claim 1. In this connection, one of ordinary skill in the art could not have expected the effect of interpolating an incomplete data group including a blank and handling the incomplete data group as one highly versatile data group including no blank, thereby implementing highly versatile data processing from the disclosure of Mehr.”

The examiner respectfully disagrees since Mehr (US 2018/0341248 A1) teaches the Proxel (Proxel:
(A)	“example put forth in…illustration” of applicant’s figures 9 and 11: or a classification result as shown in Mehr’s fig. 15: “Deposition State’s Feature Space”; 
(B)	“resulting good” of said (1)(2)(3):
the Proxel (Proxel:
(1) Improvement (“improve the efficiency of the process”, [0107]) in (“in”—used to indicate object or purpose—via said improved efficiency of the process indicating object or purpose) Ease (or reducing resulting in the object or purpose of “efficient use of material”,[0097]: last S, reducing waste of printed material) of Data Handling (resulting in the object or purpose:  “handle complex geometries…to achieve better part quality”, [0097]: 2nd S and last S, in combination with said objective of reduced waste of printed material) 
(2) Making Densities of Data Groups Uniform: comprised by “clustering” [0132], last S  

(3) Enabling Formation of Representative Model: “create a three dimensional model”, [0083]: 1st S) calculator (comprised by a simulation represented in fig. 10: “FEA Simulation Data” in relation to at least a minimum one data, represented in fig. 10: “Other Training Data”) is configured to handle (or use for training) a plurality of data groups (via said at least one minimum data, such at two data groupsb), which are capable of obtaining the same effect (or “resulting object”, [0012], of a “same…object”, [0026]: bullet “a)”, as shown in fig. 3A:upside-down bowl), as one data group (said at a minimum one data in “combination”b with other data resulting in said same object bowl)  by calculating (via a neural net “computes”, [0156], 2nd S) the Proxel (said at least one “characterization data”b).
(C)	an “instance”-“case…of anything”: “This is the same as the case…of a… ‘Pixel’ and… ‘Voxel’” via applicant’s disclose [0036]:
Mehr teaches:
the Proxel (or at “least one stream of” ,[0003]: 7th,8th,9th Ss from last S, minimum datab represented in Mehr’s fig. 10: “Other Training Data” that characterizes a 3D printing process) calculator (said neural net in relation to said at a minimum one data) is configured to handle a plurality of data groups (via said at least one minimum data, such at two minimal data groupsb), which are capable of obtaining the same effect (or “resulting object”, [0012], of a “same…object”, [0026]: bullet “a)”, as shown in fig. 3A:upside-down bowl), as one data group (said at a minimum one data in  “combination”b with other data resulting in said same object) by calculating (via said neural net “computes”) the Proxel (said at least one minimal training data stream resulting in said (1),(2) and (3)).	






There is a new 35 USC 103 rejection of new claims 9-11 in view of BICKEL et al. (US 2016/0096318) teaching interpolate (as shown in fig.9:910-950) void-blanks (filled in via said 920-940) getting desired bending printed ears (fig. 2).














Provisional Double Patenting
Applicant’s arguments, see remarks, pages 15,16, filed 2/2/2022, with respect to the rejection(s) of claim(s) 1,7,8 and 2,3,4,6 and 5 (claims 1-8) in the Office action of 11/2/2021: pages 11-16 under double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of said Mehr et al. (US 2018/0341248 A1) that teaches said use (C) of at least one stream of minimal characterization datab corresponding to the claimed “Proxel”.






 
 











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,3,4,6 and 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,7 and 1,2,4 of copending Application No.: 2020/0410413 A1 (reference application) in view of MEHR et al. (US Patent App. Pub. No.: US 2018/0341248 A1). 
Regarding claim 1, reference application claim 1 teaches:










A data processing device comprising: 
an effect calculator configured to collect a plurality of data groups associated with a predetermined step of a process, and calculate effects in the predetermined step for each of the plurality of data groups (in reference claim 1); 
a classifier configured to divide a feature space such that a distribution of each of the plurality of data groups associated with the predetermined step in the feature space is classified for each of the calculated effects (in reference claim 1); and 
a Proxel calculator configured to calculate a Proxel that specifies respective regions of the divided feature space, 
wherein the Proxel calculator is configured to handle a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel.
Reference claim 1 does not teach:
a Proxel calculator configured to calculate a Proxel that specifies respective regions…, 
wherein the Proxel calculator is configured to handle a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel.
	



Mehr teaches:
a Proxel calculator configured to calculate a Proxel that specifies respective regions of the divided feature space (as shown in the below 35 USC 102 rejection of claim 1), 
wherein the Proxel calculator is configured to handle a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel (as shown in the below 35 USC 102 rejection of claim 1).
Thus, one of skill in the art of feature spaces can modify reference claim 1, line 3’s “feature space” with Mehr’s teaching of feature space, fig. 15: “Deposition State’s Feature Space” by:
a)	making reference claim 1, line 6’s “a manufacturing process” be as Mehr’s additive manufacturing (3D printing via Mehr: fig.8: “Monitoring Fabricated Object” inputting at a minimum at least one stream of Proxel-state-characterization-data, fig. 8: “state sJ”, to a neural-net prediction model as shown in fig. 10) of upside-down bowls (Mehr: fig. 3A,B); and
b)	recognizing that the modification is predictable or looked forward to because the at least one stream of at a minimum Proxel state-data results in “adjusted” “temperature of a deposited material” “parameters…that will implement a corrective action”, Mehur:[0003]:7th S and [0124]:5th and 7th Ss, of temperature during 3-D printing of the bowls.



Regarding application claim 2, the reference claims 1,2,4 do not teach application claim 2.
Mehr teaches application claim 2 as shown in the below 35 USC 102 rejection of claim 2.
Thus, one of skill in the art can modify reference claims 1,2,4 with Mehr’s teaching of application claim 2 by:
a)	making reference claim 4’s “a state change” be as Mehr’s minimizing a change or difference or error in states, represented in Mehr’s fig. 8: “Optimized reward for next N states”; and
b)	recognizing that the modification is predictable or looked forward to because the modification results in an adjusted state or a good working order state when creating printed parts for cars: Mehr fig. 9: printed speaker or printed hubcap.
Regarding application claim 3, the reference claims 1,2,4 do not teach application claim 3.
Mehr teaches application claim 3 in the below 35 USC 102 rejection of claim 3.
Thus, one of skill in the art can modify reference claims 1,2,4 with Mehr’s teaching of application claim 3 by:
a)	making reference claim 1’s simulation be as Mehr’s fig. 10: “FEA Simulation Data” and Mehr’s fig. 11 comprising “Weights”; and 
b)	recognizing, as discussed in the rejection of claim 2, that the modification is predictable or looked forward to because the modification results in an adjusted state or a good working order state when creating printed parts for cars: Mehr fig. 9: printed speaker or hubcap.
Regarding application claim 4, the reference claims 1 (as modified via the combination’s “FEA Simulation Data”),2,4 already teach application claim 4.
Mehr as already combined teaches application claim 4 in the below 35 USC 102 rejection of claim 4.
Regarding application claim 6, the reference claims 1,2,4 do not teach application claim 6.
Mehr teaches application claim 6 in the below 35 USC 102 rejection of claim 6.
Thus, one of skill in the art of manufacturing can modify reference claims 1,2,4 with Mehr’s teaching of application claim 3 by, as discussed in the rejection of claim 2:
a)	making reference claim 4’s “a state change” be as Mehr’s minimizing a change or difference in states, represented in Mehr’s fig. 8: “Optimized reward for next N states”; and
b)	recognizing that the modification is predictable or looked forward to because the modification results in an adjusted state or a good working order state when creating printed parts for cars: Mehr fig. 9: printed speaker or hubcap.
Regarding claim 7, claim 7 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 7.
Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8.

This is a provisional nonstatutory double patenting rejection.


Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2,4 of copending Application No. 16/911,862 or US Patent App. Pub. No.: 2020/0410413 A1 (reference application) in view of MEHR et al. (US Patent App. Pub. No.: US 2018/0341248 A1) as applied above further in view of LEE et al. (US Patent App. No.: US 2009/0122979 A1).
Regarding claim 5, reference claims 1,2,4 do not teach application claim 5.
Lee teaches application claim 5 in the below 35 USC 103 rejection of claim 5.
Thus, one of skill in the art of feature spaces can modify claim 1’s feature space regions with Lee’s feature circle regions by:
a)	making each of reference claim 1’s regions be as the circles;
b)	making reference claim 1’s “specifies” be classification markings, such as a checkmark for correct and “X” mark for incorrect, according to each decision boundary. i.e., each perimeter of each circle; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in an “optimum comparison…in terms of…recognition” resulting in optimum recognition or identification or classification or categorization via Lee: 
“[0141] It can be assumed that p has an isometric Gaussian distribution (where a 
variance matrix is a diagonal matrix and all values of diagonal elements are same) at the center of g. Actually, according to the Bayesian decision theory, using a Euclidean distance in data comparison is a tacit hypothesis that data distribution is an isometric Gaussian distribution.  When data has an isometric distribution, the Euclidean distance is the optimum comparison value, in terms of the recognition rate.”


This is a provisional nonstatutory double patenting rejection.
Claims 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2,4 of copending Application No. 16/911,862 or US Patent App. Pub. No.: 2020/0410413 A1 (reference application) in view of MEHR et al. (US Patent App. Pub. No.: US 2018/0341248 A1) as applied above further in view of BICKEL et al. (US 2016/0096318 A1).
Regarding claim 9, reference application teaches the data processing device of Claim 1, wherein the Proxel calculator is configured to interpolate an incomplete data group  including a blank and handle the incomplete data group as one versatile data group including no blank by calculating the Proxel.  



Reference application as combined with Mehr does not teach:
“to interpolate an incomplete data group including a blank and handle the incomplete data group as one versatile data group including no blank”.








Bickel teaches as discussed in the below 35 USC 103 rejection of claim 9:
to interpolate (via “interpolation”, [0027], as shown in fig. 9:920,930,940 interpolated between 910 and 950) an incomplete (or “lacking…prominent”b parts, as shown in fig. 2: bear ears, comprised by “a voxel…void”, [0077]:last S, or an “interpolation …void”, [0078]) data group (said as shown in fig. 9:920,930,940 interpolated between 910 and 950) including a blank (i.e., “an empty space”b comprised by said “void”) and handle the incomplete data group as one (via a “family”, [0036]: 2nd S) versatile (via “providing a range”, id.) data group (comprised by said family) including no blank (via said 910 and 950 that are opposite of said “void”).




























	Thus, as discussed in the below 35 USC 103 rejection of claim 9, one of ordinary skill of additive manufacturing can modify the combination of Mehr’s teaching of said at least one stream of process characterization data (comprising printer nozzle “location…path”c) with Bickel’s voxels (a printer location) by:
a)	making Mehr’s fig. 12: “Deposition Apparatus” be as Bickel’s fig. 1:110: “3D PRINTER”;
b)	making Mehr’s fig. 12: “Process Simulation Tools” be as Bickel’s fig. 1:150: “PRINTER INTERFACE SYSTEM”; 
c)	making Mehr’s fig. 10: “Other Training Data” be as said the voxel print locations; and 
d)	recognizing that the modification is predictable or looked forward to because the modification results interpolated microsctuctures, Bickel:fig. 2:372: “MICROSTRUCRE A”, with “desired properties”, Bickel, [0037], 1st S, such as the bendability of the bear’s ears.









Regarding claim 10, claim 10 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 10. Thus, Reference application as combined with Mehr as combined with Bickel teaches claim 10 of the data processing method of Claim 7, wherein the calculating the Proxel includes interpolating an incomplete data group including a blank and handling the incomplete data group as one versatile data group including no blank by calculating the Proxel.  
Regarding claim 11, claim 11 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 11. Thus, Reference application as combined with Mehr as combined with Bickel teaches claim 11 of the non-transitory computer-readable recording medium of Claim 8, the calculating the Proxel includes interpolating an incomplete data group including a blank and handling the incomplete data group as one versatile data group including no blank by calculating the Proxel.   


This is a provisional nonstatutory double patenting rejection.












Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6 and 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MEHR et al. (US Patent App. Pub. No.: US 2018/0341248 A1).
Regarding claim 1, Mehr discloses a data processing device comprising: 
an effect (or operation or execute via fig. 12: “Processor”) calculator (or said fig. 12: “Processor”) configured to collect a plurality of data groups (via “groupings”, cited below [00146]) associated with a predetermined (via “prior…determined”, cited below [0052]) step (via fig. 8: “Action, aJ”) of a process (comprising “process parameters”, cited ibid.), and calculate (or “computing” via fig. 11: summation, “Σ”, corresponding to “a simulation”, cited below [0099]) effects (or “fabricated” “result” as shown in fig. 3A:upside-down bowl: “objects fabricated”) in the predetermined (said via “prior…determined”) step (said via fig. 8: “Action, aJ”) for each of the plurality of data groups (said via “groupings”); 





a classifier (or “a machine learning classifier”, [0157], last S) configured to divide (via fig. 15: “Decision Boundary” comprising “divisions”) a feature space (via fig. 15: “Deposition State’s Feature Space”) such that (i.e., being a result of all the previous limitations in claim 1) a distribution (via said “classification”) of each of the plurality of data groups (said via “groupings” as shown in fig. 15) associated with the predetermined step (said via fig. 8: “Action, aJ”) in the feature space (via fig. 15: “Deposition State’s Feature Space”) is classified (via said “classification”) for each of the calculated (said or “computing” via fig. 11: summation, “Σ”, corresponding to “a simulation”, cited below [0099]) effects (or “fabricated” “result” as shown in fig. 3A:upside-down bowl: “objects fabricated”); and 
a Proxel (via “at least one stream of process characterization data is provided”, [0003], 12th S starting from last S, represented in fig. 10: “Other Training Data”: fig. 11: “Training Data Input”) calculator (said via fig. 12: “one or more processors”, [0162], 2nd S) configured to calculate a Proxel (said at least one other training dataa) that (“that” referring to said processors) specifies (resulting in “marked” as shown in fig. 15: “√”-mark and “X”-mark representative of a “good or bad” condition being said figs.10:11: “Other Training Data”: “Training Data Input”) respective regions (or marked border-parts via said “classification” comprising said “divisions” via fig. 15: “Decision Boundary”) of the divided (via said “classification”) feature space (said via fig. 15: “Deposition State’s Feature Space”),

wherein the Proxel calculator is configured to handle (or use via “a training data set used to ‘teach’ the machine learning algorithm used to run the process control”, [0100], last S) a plurality (via fig.11:X1, X2, Xn) of data groups (or at least one “collective group”a comprised by said at least one other training dataa), which are capable of obtaining the same (via “same” “geometry”, [0027], 1st S) effect (or resulting printed bowl), as one (via said summation) data group (via said at least one other training data) by calculating (via said summation) the Proxel (via:
“[0024] FIG. 15 illustrates the expected outcome for one non-limiting example of 
an unsupervised machine learning process for classification of object defects.”

wherein “classification” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR CLASSIFICATION
classification
noun
2	one of the divisions in a system of classifying;

“[0026] Disclosed herein are methods for automated classification of object defects, for example, for objects fabricated using an additive manufacturing process or welding process, where the methods comprise: a) providing a training data set, wherein the training data set comprises fabrication process simulation data, fabrication process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, for a plurality of object design geometries that are the same as or different from the object; b) providing one or more sensors, wherein the one or more sensors provide real-time data for one or more object properties; c) providing a processor programmed to provide a classification of detected object defects using a machine learning algorithm that has been trained using the training data set of step (a), wherein the real-time data from the one or more sensors is provided as input to the machine learning algorithm and allows the classification of detected object defects to be adjusted in real-time.  Also disclosed are systems designed to perform automated classification of object defects.”;









“[0052] Prior to beginning deposition, a set of process parameters typically 
needs to be chosen and the equipment needs to be adjusted accordingly.  Important process control parameters for laser-metal wire deposition include the laser power setting, the wire feed rate, and the traverse speed.  These control the energy input, the deposition rate and the cross-section profile of the layer being deposited, i.e., the width and the height of the layer.  The height (or thickness) of the deposited layer is determined by the amount of wire that is fed into the melt pool in relation to the traverse speed and the laser power.  Once the nominal laser power, traverse speed, and the wire feed rate have been specified, there may be additional parameters to set, e.g., the relative orientation of the wire feed to the laser beam and substrate for a given traverse speed.  Careful adjustment of these parameters is necessary in order to attain stable deposition on a flat surface.”;

“[0099] FIGS. 3A-C provide schematic illustrations of the conversion of a CAD design for a three-dimensional object to a continuous, spiral wound "two-dimensional" layer (of finite thickness) and associated helical tool path (FIG. 3A), or a stacked series of "two-dimensional" layers and associated circular, layer-by-layer tool paths (FIG. 3B) for deposition of material using an additive manufacturing process.  FIG. 3C provides an illustration of the tool path for a robotically manipulated deposition tool and a simulation of the resulting object fabricated using an additive manufacturing process.  Tool path 
and part simulation using a software package such as Octopuz (Jupiter, Fla.) is performed before running the deposition process on an actual deposition system.  In some instances, the predicted optimal tool path may be locally modified during the deposition process in response to closed-loop feedback control.  In some instances, the tool path may be reconstructed based on the as-built part geometry after the deposition process is complete.”

wherein “simulation” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR SIMULATION
simulation
noun
4	maths statistics computing the construction of a mathematical model for some process, situation, etc, in order to estimate its characteristics or solve problems about it probabilistically in terms of the model;

“[0146] Unsupervised learning algorithms: In the context of the present disclosure, unsupervised learning algorithms are algorithms used to draw inferences from training datasets consisting of object defect datasets that are not paired with labeled object classification data, or input additive manufacturing process control parameter data that are not paired with labeled fabrication outcomes.  The most commonly used unsupervised learning algorithm is cluster analysis, which is often used for exploratory data analysis to find hidden patterns or groupings in process data.”;



“[0151] Support vector machines (SYMs): In the context of the present disclosure, support vector machines are supervised learning algorithms used for classification and regression analysis of object defect classification date or additive manufacturing process control.  Given a set of training data examples (e.g., object defect data), each marked as belonging to one or the other of two categories (e.g., good or bad, pass or fail), an SVM training algorithm builds a model that assigns new examples (e.g., defect data for a newly fabricated object) to one category or the other.”;

“[0177] FIG. 15 provides a schematic illustration of the expected outcome for an unsupervised machine learning process for classification of object defects.  One or more automated inspection tools, e.g., machine vision systems coupled with automated image processing algorithms, are used to monitor and measure feature dimensions, angles, surface finishes, and/or other properties of fabricated parts both in-process and post-build.  Defects may be identified, e.g., by removing noise from the inspection data and subtracting a reference data set (e.g., a reference image of a defect-free part in the case that machine vision tools are being utilized for inspection), and classified using 
an unsupervised machine learning algorithm such as cluster analysis or an artificial neural network, to classify individual objects as either meeting or failing to meet a specified set of decision criteria (e.g., a decision boundary) in the feature space in which defects are being monitored.  Tracking of the process control parameters and process monitoring data that were used to fabricate a set of objects (including both those that met the decision criteria and those that did not) provides training data for the machine learning algorithm used to run fabrication process control.”























a	Dictionary.com:

data
noun
4	(used with a singular verb) a body of facts; information:
Additional data is available from the president of the firm.

wherein “body” is defined:
body
16	a collective group:
student body; corporate body.

wherein “facts” is defined:
fact
noun
3	a truth known by actual experience or observation; something known to be true:
Scientists gather facts about plant growth.

wherein “observation” is defined:
observation
noun

5	an act or instance of viewing or noting a fact or occurrence for some scientific or other special purpose:
the observation of blood pressure under stress.
6	the information or record secured by such an act.).










Regarding claim 2, Mehr discloses the data processing device of Claim 1, wherein the effect calculator calculates the effect for each of the plurality of data groups based on a difference between (or “difference between”) a first data indicating a state (or “current ‘state’” as shown in fig. 10: “Current State”) before the predetermined (said via “prior…determined”) step (or fig. 10:arrows via fig. 8: “Action, aJ”) of the process is executed and a second data indicating a state (or Fig. 10:“Predicted Future State”: “target… ‘state’” or “target…future…state”) after the predetermined (said “prior…determined”) step (said fig. 10:arrows) of the process is executed (via:



























“[0139] Reward functions and loss functions: As noted above, in some embodiments the machine learning algorithm used to run the automated process control may be configured to adjust the process control parameters in real-time as necessary to maximize a reward function (or to minimize a loss function) in order to optimize the deposition process.  As used herein, a reward function (or conversely, a loss function (sometimes also referred to as a cost function or error function)) refers to a function that maps the values of one or more additive manufacturing process variables and/or fabrication event outcomes to a real number that represents the "reward" associated with a given fabrication event (or the "cost" in the case of a loss function).  Examples of process parameters and fabrication event outcomes that may be used in defining a reward (or loss) function include, but are not limited to, process throughput (e.g. 
number of parts fabricated per unit time), process yield (e.g., the percentage of parts produced that meet a specified set of quality criteria), production quality (e.g., mean squared deviation in part dimension(s) between the parts produced and an ideal, defect-free reference part, or the average number of defects detected per part produced), production cost (e.g., the cost per part produced), and the like.  In some cases, the definition of the reward function (or loss function) to be maximized (or minimized) may be dependent on the choice of machine learning algorithm used to run the process control method, and vice versa.  For example, if the objective is to maximize a total 
reward/value function, a reinforcement learning algorithm may be chosen.  If the objective is to minimize a mean squared error cost (or loss) function, a decision tree regression algorithm or linear regression algorithm may be chosen.  In general, the machine learning algorithm used to run the process control method will seek to optimize the reward function (or minimize the loss function) by (i) identifying the current "state" of the part under fabrication (e.g., based on the real-time stream of process characterization data supplied by one or more sensors), (ii) comparing the current "state" to the design target (or reference "state"), and (iii) adjusting one or more process control parameters in order to minimize the difference between the two states (e.g., based on past "learning" provided by the training data set).”

















“[0178] FIG. 10 shows one non-limiting example of an ANN architecture used for real-time, adaptive process control of an additive manufacturing (or welding) process.  In FIG. 10, the input layer comprises one or more real-time streams of process and/or object property data that provide an indication of the current state of the fabrication process and/or the part being fabricated.  Examples of suitable input data streams include, but are not limited to, process simulation data (e.g., FEA simulation data), process monitoring or characterization data, in-process inspection data, post-build inspection data, or any combination thereof, as well as a list of process control parameters that may be adjusted to implement next step actions to achieve a target (or 
future) fabrication state.  This data is fed to the ANN, which in many cases has been previously trained using one or more training data sets comprising process simulation data, process monitoring or characterization data, in-process inspection data, post-build inspection data, or any combination thereof, from previous fabrication runs of the same or different types of parts.  The hidden or intermediate layers of the ANN act as trained feature extractors, while the output layer in the example of FIG. 10 provides a determination of a predicted future build state.  As noted above, the ANN model is trained to predict future build state based on current build state and a set of actions.  Once the ANN model has been developed (i.e., the model can map current state and process parameters to a future state) it's use can be extended to the determination of a set of process control parameter adjustments for the next N states.  The ANN model is a first step in creating an action-value function, and determining the next sequence of actions for a given build step (as depicted in FIG. 8) is a second step in developing adaptive, real-time process control.”).

Regarding claim 3, Mehr discloses the data processing device of Claim 1, wherein the classifier divides the feature space such that, among the plurality of data groups (said via “groupings”), data groups (said via “groupings”) in which the calculated effects (said or “fabricated” “result” as shown in fig. 3A:upside-down bowl: “objects fabricated”) are equal to each other (via “a plurality of objects that are the same”) are classified (via said “classification”) into a same group (via said check-mark or “X”-mark via:









“[0005] In some embodiments, the system further comprises a computer memory 
device within which machine learning algorithm software, sensor data from the one or more process characterization sensors, predicted or adjusted values of one or more process control parameters, the training data set, or any combination thereof, is stored.  In some embodiments, the first deposition apparatus, the one or more process characterization sensors, and the processor are incorporated into a single integrated system.  In some embodiments, the first deposition apparatus, the one or more process characterization sensors, and the processor are configured as distributed system modules that share training data and/or real-time process characterization data via a local area network (LAN), an intranet, an extranet, or an internet.  In some embodiments , the training data set resides in the internet cloud, and is shared between and updated using data from a plurality of deposition apparatus and sensors that are configured to share data via a local area network (LAN), an intranet, an extranet, or an internet.  In some embodiments, the training data set comprises process simulation data, process characterization data, in-process inspection data, post-build inspection data, or any combination thereof, for a plurality of objects that are the same as or different from the object of step (a).  In some embodiments, the one or more process characterization sensors comprise temperature sensors, position sensors, motion sensors, touch/proximity sensors, accelerometers, profilometers, goniometers, image sensors and machine vision systems, electrical conductivity sensors, thermal conductivity sensors, strain gauges, durometers, X-ray diffraction or imaging devices, CT scanning devices, ultrasonic imaging devices, Eddy current sensor arrays, thermographs, deposition apparatus status indicators, or any combination thereof.  In some embodiments, the one or more process characterization sensors comprise at least 
one laser interferometer, machine vision system, or sensor that detects electromagnetic radiation that is reflected, scattered, absorbed, transmitted, or emitted by the object.  In some embodiments, the machine vision system is configured as a visible light-based system used for measurement of object dimensions.  In some embodiments, the machine vision system is configured as a visible light-based system used for measurement of object surface finish.  In some embodiments, the machine vision system is configured as an infrared-based system used for measurement of object temperature or heat flux within the object.  In some embodiments, the machine vision system is configured as an X-ray diffraction-based system used for measurement of object material properties.  In some embodiments, the one or more process control parameters to be predicted or adjusted comprise a rate of material deposition, a rate of 
displacement for a deposition apparatus, a rate of acceleration for a deposition apparatus, a direction of displacement for a deposition apparatus, an angle of a deposition apparatus with respect to a deposition direction, an intensity of heat flux into a material during deposition, a size and shape of a heat flux surface, a flow rate and angle of shielding gas flow, a temperature of a deposition apparatus, an ambient temperature control during a deposition process, a temperature of a deposition material prior to deposition, a current or voltage setting in a resistive heating apparatus, a voltage frequency or amplitude in an inductive heating apparatus, a choice of deposition material, a ratio by volume or a ratio by weight of deposition materials if more than one deposition material is used, or any combination thereof.  In some embodiments, the machine learning algorithm comprises a supervised learning algorithm, an unsupervised learning algorithm, a semi-supervised learning algorithm, a reinforcement learning algorithm, a deep learning algorithm, or any combination thereof.  In some embodiments, the machine learning algorithm comprises an artificial neural network.  In some embodiments, the artificial neural network comprises an input layer, an output layer, and at least 5 hidden layer.  In some embodiments, the number of nodes in the input layer is at least 100.  In some embodiments, at least one stream of real-time process characterization data is provided to the machine learning algorithm at a rate of at least 100 Hz.  In some embodiments, the one or more process control parameters are adjusted at a rate of at least 100 Hz.”).

Regarding claim 4, Mehr discloses the data processing device of Claim 3, wherein the classifier weights (via fig. 11: “Weights”) each data included in the plurality of data groups (said via “groupings” as shown in fig. 15) based on a degree of contribution (said via fig. 11: “Weights”) to the effect of each data included in the plurality of data groups (said via “groupings” as shown in fig. 15), and divides (via fig. 15: “Decision Boundary”) the feature space (represented in fig. 11: “State Prediction Output” corresponding to fig. 15: “Deposition State’s Feature Space”) using a data group (said via “groupings” as shown in fig. 15) including each weighted data (said via fig. 11: “Weights”).
Regarding claim 6, Mehr discloses the data processing device of Claim 1,
wherein the process is a semiconductor (via “electronics” with “various semiconductor memory chips”: [0171]) manufacturing process (or “an additive manufacturing process or welding process” cited [0026] in the rejection of claim 1 using said “semiconductor memory chips” including “fabrication…of…electronics” cited [0035]), wherein the predetermined step changes a state (via “difference between…states”, cited [0139] in the rejection of claim 2) in the semiconductor manufacturing process as a minimum (via “minimizing an associated error function”: [0101]) processing (via fig. 12: Processor”) unit, and 
the state includes at least an attribute (or “Feature” via said fig. 15: “Deposition State’s Feature Space”) of an object (via said “electronics” comprising semiconductors) to be processed in the semiconductor manufacturing process.


Regarding claim 7, claim 7 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 1. Accordingly, Mehr discloses a data processing method comprising: 
collecting a plurality of data groups associated with a predetermined step of a [[the]] process, and calculating effects (or calculating results) in the predetermined step for each of the plurality of data groups; 
dividing a feature space such that (“such that “ is not interpreted under 35 USC 112(f) and is directed to “a specific act” of classification) a distribution of each of the plurality of data groups associated with the predetermined step in the feature space is classified for each of the calculated effects; and 
calculating a Proxel that specifies each region of the divided feature space,
wherein the calculating the Proxel includes handling a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel.








Regarding claim 8, claim 8 is rejected the same as claims 1 and 7. Thus, argument presented in claims 1 and 7 is equally applicable to claim 8. Accordingly, Mehr discloses a non-transitory computer-readable recording medium (via said “various semiconductor memory chips”: [0171]) storing a program (via “a processor programmed” [0026] cited above in claim 1) for causing a computer to execute: 
collecting a plurality of data groups associated with a predetermined step of a [[the]] process, and calculating effects in the predetermined step for each of the plurality of data groups; 
dividing a feature space such that a distribution of each of the plurality of data groups associated with the predetermined step in the feature space is classified for each of the calculated effects; and 
calculating a Proxel that specifies each region of the divided feature space,
wherein the calculating the Proxel includes handling a plurality of data groups, which are capable of obtaining the same effect, as one data group by calculating the Proxel.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions about the claimed “calculating the Proxel”.







Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEHR et al. (US Patent App. Pub. No.: US 2018/0341248 A1) in view of LEE et al. (US Patent App. Pub. No.: US 2009/0122979 A1).
Regarding claim 5, Mehr teaches the data processing device of Claim 1, wherein the classifier deforms the respective regions (or a part of space) of the divided (said via fig. 15: “Decision Boundary” comprising “divisions”) feature space such that the respective regions do not overlap each other.
Thus, Mehr does not teach, as indicated in bold above, the claimed:
“deforms…such that the respective regions do not overlap each other”.
Accordingly, Lee teaches:
deforms (or transforms via fig.11: “T1(g1,g2)”)…such that the respective regions (comprised by dashed circles in fig. 11) do not overlap each other (as shown in fig. 11: dashed circles on the left and the right ends after a respective transformation).
Thus, one of skill in the art of a decision boundary in a feature space can modify said Mehr’s fig. 15: “Decision Boundary” comprising “divisions” with Lee’s said transforms via fig.11: “T1(g1,g2)” by:












a)	making Mehr’s fig. 15: “Decision Boundary” be as one of Lee’s decision boundaries as shown in Lee’s figs. 2-6,10-14A: feature space comprising circles with the perimeter of each is a decision boundary;

b)	expanding Mehr’s fig. 15: “Deposition State’s Feature Space” with the other 

circles in light of Mehr’s teaching of “monitor…dimensions of specific features”:

“[0129] In a preferred embodiment the automated object defect classification
methods and systems of the present disclosure may be implemented using image
sensors and/or machine vision systems.  Automated image processing of the captured
images may then be used to monitor any of a variety of object properties, e.g., 
dimensions (overall dimensions, or dimensions of specific features), feature angles,
feature areas, surface finish (e.g., degree of light reflectivity, number of pits and/or
scratches per unit area), and the like.  In some embodiments, object properties such as
local, excessively high temperatures that may be correlated with defects or defect
generation in printed or welded parts may be monitored using infrared or visible 
wavelength cameras.”;

c)	defining a future predicted state or a desired design:
c1)	deforming or transforming or separating each expansion decision circle as needed if the corresponding features of the design are too similar to each other during comparison; 

d)	comparing a current state based on the deformed desired design;

e)	classifying defects or not based on the comparison; 

f)	adjusting control parameters based on the classification comprising identifying or recognizing defects as shown in Mehr’s fig. 15; and

g)	recognizing that the modification is predictable or looked forward to because the modification results in an “optimum comparison…in terms of…recognition” resulting in optimum recognition or identification of defects via Lee: 

“[0141] It can be assumed that p has an isometric Gaussian distribution (where a 
variance matrix is a diagonal matrix and all values of diagonal elements are same) at the center of g. Actually, according to the Bayesian decision theory, using a Euclidean distance in data comparison is a tacit hypothesis that data distribution is an isometric Gaussian distribution.  When data has an isometric distribution, the Euclidean distance is the optimum comparison value, in terms of the recognition rate.”



Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEHR et al. (US Patent App. Pub. No.: US 2018/0341248 A1) in view of BICKEL et al. (US 2016/0096318 A1).
Regarding claim 9, Mehr teaches the data processing device of Claim 1, wherein the Proxel calculator is configured to interpolate an incomplete data group  including a blank and handle the incomplete data group as one versatile data group including no blank by calculating (via said summation) the Proxel (said at least one of said Xn).  




Mehr does not teach:
“to interpolate an incomplete data group including a blank and handle the incomplete data group as one versatile data group including no blank”.








Bickel teaches:
to interpolate (via “interpolation”, [0027], as shown in fig. 9:920,930,940 interpolated between 910 and 950) an incomplete (or “lacking…prominent”b parts, as shown in fig. 2: bear ears, comprising or involving as a factor “a voxel…void”, [0077]:last S, or an “interpolation …void”, [0078]) data group (or “family”, [0037]:2nd S, via said as shown in fig. 9:920,930,940 interpolated between 910 and 950) including a blank (i.e., “an empty space”b comprised by said “void”) and handle (or use) the incomplete data group as one (via said family) versatile (via “providing a range”, id.) data group (via said family) including no blank (via said 910 and 950, “full voxels”, [0078]: 3rd S,  that are opposite of said “void”).


























b	Dictionary.com:
void
noun
8	an empty space; emptiness:
He disappeared into the void.

wherein “empty” is defined:
empty
adjective, emp·ti·er, emp·ti·est.
5	destitute of some quality or qualities; devoid (usually followed by of):
Theirs is a life now empty of happiness.

wherein “destitute” is defined:
destitute
adjective
2	deprived of, devoid of, or lacking (often followed by of):
destitute of children.

wherein “qualities” is defined:
quality
noun, plural qual·i·ties.
2	character or nature, as belonging to or distinguishing a thing:
the quality of a sound.

wherein “character” is defined:
character
noun
1	the aggregate of features and traits that form the individual nature of some person or thing.

wherein “feature” is defined:
feature
noun
1	a prominent or conspicuous part or characteristic:
Tall buildings were a new feature on the skyline.






	Thus, one of ordinary skill of additive manufacturing can modify Mehr’s teaching of said at least one stream of process characterization data (comprising a printer nozzle “location…path”c) with Bickel’s voxels (a printer location) by:
a)	making Mehr’s fig. 12: “Deposition Apparatus” be as Bickel’s fig. 1:110: “3D PRINTER”;
b)	making Mehr’s fig. 12: “Process Simulation Tools” be as Bickel’s fig. 1:150: “PRINTER INTERFACE SYSTEM”; 
c)	making Mehr’s fig. 10: “Other Training Data” be as said the voxel print locations:
c1)	characterize the printer voxel locations in terms of “temperature of a deposited material”c; and 
c2)	characterize a print path with voxel locations in terms of said “temperature of a deposited material”; and 
d)	recognizing that the modification is predictable or looked forward to because the modification results interpolated microsctuctures, Bickel:fig. 2:372: “MICROSTRUCRE A”, with “desired properties”, Bickel, [0037], 1st S, such as the desired bendability of the bear’s ears.







c	Mehr, [0003], 5th S: 
“In some embodiments, the process characterization data comprises 
a measurement of a bulk or peak temperature of a deposited material, 
a cooling rate of a deposited material, 
a chemical composition of a deposited material, 
a segregation state of constituents in a deposited material, 
a geometrical property of a deposited material, 
a rate of material deposition, 
a rate of displacement for a deposition apparatus, 
a location (tool path) of a deposition apparatus, 
an angle of a deposition apparatus with respect to a deposition direction, 
a deposition apparatus status indicator, 
an angle of overhang in a deposited geometry, 
an angle of overhang in an intended geometry, 
an intensity of heat flux into a material during deposition, 
an intensity of heat flux out of a material during deposition, 
an electromagnetic emission from a deposition material, 
an acoustic emission from a deposition material, 
an electrical conductivity of a deposition material, 
a thermal conductivity of a deposition material, 
a defect in the geometry of an object being fabricated, or 
any combination thereof.”












Regarding claim 10, claim 10 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 10. Thus, Mehr as combined with Bickel teaches claim 10 of the data processing method of Claim 7, wherein the calculating the Proxel includes interpolating an incomplete data group including a blank and handling the incomplete data group as one versatile data group including no blank by calculating the Proxel.  
Regarding claim 11, claim 11 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 11. Thus, Mehr as combined with Bickel teaches claim 11 of the non-transitory computer-readable recording medium of Claim 8, the calculating the Proxel includes interpolating an incomplete data group including a blank and handling the incomplete data group as one versatile data group including no blank by calculating the Proxel.   











Suggestions
Applicant’s disclosure states:
“[0089] By calculating the Proxel 1110, it becomes possible to handle a plurality of data groups that are capable of obtaining the same effect ("Effect <10>"), as one data group. By calculating the Proxel 1110 in this way, it is possible to interpolate an incomplete data group including a blank and handle the incomplete data group as one highly versatile data group including no blank. That is, by calculating the Proxel, it is possible to implement highly versatile data processing.”

Thus by averaging (comprised by a “range” and as shown by numerical averaging of blanks in fig. 11, as discussed above in Claim Interpretation section) the proxel, it is possible to implement highly versatile data processing. Note that the word “averaging” was not found in applicant’s English disclosure (MARKED-UP SPECIFICATION 6/25/2020). 
In contrast, claim 1 claims “calculate a Proxel”.
Further in contrast, Bickel (US 2016/0096318) applied to claims 9-11 averages activations α (not averaging voxels) describing proxel-voxels as void (0) or full (1) via “initial activations are set to a weighted average of the neighbors”, [0099]:3rd S, of fig. 13:1310,1330: neighbors.
Thus how the numbers in the row of fig. 11:1110: “Group gr10 (Effect <10>)” is calculated (averaged) is an indication of non-obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667